     8:18-cr-00269-JFB-MDN Doc # 101 Filed: 09/16/21 Page 1 of 2 - Page ID # 222




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                  8:18CR269
                        Plaintiff,
                                                       FINAL ORDER OF FORFEITURE
          vs.

     DANIEL CERNA, SR.,

                        Defendant.


         This matter is before the Court upon the United States of America=s Motion for

Final Order of Forfeiture (Filing No. 81). The Court reviews the record in this case and,

being duly advised in the premises, finds as follows:

1.       On May 25, 2021, the Court entered a Preliminary Order of Forfeiture (Filing No.

74), forfeiting defendant’s interest in $4,251 U.S. currency.

2.       On August 2, 2021, the United States filed a Declaration of Publication regarding

the posting of a Notice of criminal forfeiture on an official internet government forfeiture

site, www.forfeiture.gov regarding the subject Property. (Filing No. 80).

3.       The United States advises the Court that no party has filed a petition regarding the

subject Property. From a review of the Court file, the Court finds that no person or entity

has filed a petition.

4.       The Motion for Final Order of Forfeiture should be granted.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

         A. The Motion for Final Order of Forfeiture is hereby granted.

         B. All right, title, and interest in and to the Property held by any person or entity

         is hereby forever barred and foreclosed.
  8:18-cr-00269-JFB-MDN Doc # 101 Filed: 09/16/21 Page 2 of 2 - Page ID # 223




      C. The Property is hereby forfeited to the United States of America.

      D. The United States is directed to forfeit the Property in accordance with law.

ORDERED this 16th day of September 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge




                                           2
